Exhibit 10.7

 



LIVEDEAL, INC.

 

CONVERTIBLE NOTE PURCHASE AGREEMENT

 

Up to $5,000,000 Principal Amount

Convertible Notes

 

January 7, 2014

____________

____________

____________

 

The undersigned, LiveDeal, Inc., a Nevada corporation (the "Company"), proposes
to issue and sell Kingston Diversified Holdings, (the “Purchaser"), for cash up
to $5,000,000 in principal amount of the Company's Convertible Notes
(collectively, the "Notes"). The Notes will be issued pursuant to and subject to
the terms and conditions of this Agreement (the terms "Agreement" or "Purchase
Agreement" as used herein or in any Exhibit or Schedule hereto shall mean this
Agreement and the Exhibits and Schedules hereto individually and collectively as
they may from time to time be modified or amended).

 

As used in this Agreement, the following terms shall have the following
meanings: "Affiliate" means, with respect to any Person, a stockholder,
executive officer, director, manager or any other Person directly or indirectly
controlling, controlled by or under common control with such Person, where
"control" means the possession, directly or indirectly, of power to direct or
cause the direction of the management or policies of an entity.

 

"Approval Date" means the date on which the Company receives approval of this
Agreement and the transactions contemplated hereby from the NASDAQ Capital
Market, in form and substance reasonably satisfactory to the Company and
Purchaser, following the Company's submission of a Listing of Additional Shares
Application relating hereto.

 

"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks in Nevada are authorized or required by law to close.

 

"Change of Control Transaction" means (a) a sale, lease or other disposition of
assets or properties of the Company and its Subsidiaries (calculated on a
consolidated basis) having a book value of fifty-one percent (51%) or more of
the book value of all the assets and properties thereof, or (b) any transaction
in which one or more persons (other than a holder of capital stock of the
Company on the First Closing Date, or an Affiliate of or successor to any such
holder) shall after the First Closing Date directly or indirectly acquire from
the holders thereof, by purchase or in a merger, consolidation or other transfer
or exchange of outstanding capital stock, ownership of or control over capital
stock of the Company (or securities exchangeable for or convertible into such
stock or interests) entitled to elect a majority of the Company's Board of
Directors or representing at least fifty-one percent (51%) of the number of
shares of common stock outstanding.

 

 

 



 1 

 

 

"Closing" shall have the meaning set forth in Section 1.3 hereof. "Code" shall
have the meaning set forth in Section 2.3 hereof.

 

"Common Stock" means the common stock of the Company, par value $.001 per share;
provided, however, that, in the event of any capital reorganization or
reclassification of the common stock of the Company, or any consolidation or
merger of the Company with another corporation, or the sale or transfer of all
or substantially all of its assets to another corporation shall be effected in
such a way that holders of Common Stock shall be entitled to receive stock,
securities or similar equity interests with respect to or in exchange for common
stock, then the term "Common Stock" shall mean, for all purposes, such stock,
securities or similar equity interests.

 

"Conversion Shares" means Shares of Common Stock issued or issuable upon
conversion of the Notes (but, for avoidance of doubt, shall not include Warrant
Shares).

 

"Disclosure Reports" means all reports, schedules, forms, statements, and other
documents required to be filed by the Company with the Securities and Exchange
Commission pursuant to the Securities Act and/or the Exchange Act, and the rules
and regulations promulgated under each, including pursuant to Section 13(a) or
15(d) of the Exchange Act, as well as all amendments to such filings and reports
and all exhibits and documents incorporated by reference therein or attached
thereto, that have been filed as of the applicable Closing.

 

"Effective Date" means the date of this Agreement, as set forth above.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

 

"Event of Default" shall have the meaning set forth in Section 7 hereof.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Excluded Issuances" shall have the meaning set forth in Section 12.13 hereof.

 

"GAAP" means generally-accepted accounting principles within the United States
of America, consistently applied.

 

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

"Indemnified Parties" shall have the meaning set forth in Section 12.6 hereof.

 

"Indemnifying Parties" shall have the meaning set forth in Section 12.6 hereof.

 

 

 

 



 2 

 

 

"Material Adverse Effect" shall have the meaning set forth in Section 3.3
hereof.

 

"Maturity Date" means the second (2nd) anniversary of the Effective Date.

 

"New Price" shall have the meaning set forth in Section 12.13 hereof.

 

"New Shares" shall have the meaning set forth in Section 12.13 hereof.

 

"Notes" shall have the meaning set forth in the Preamble.

 

"Organizational Documents" means, as to any corporation, limited liability
company or limited partnership (a) its certificate or articles of incorporation
or formation or certificate of limited partnership, and all amendments thereto,
and (b) its bylaws, limited liability company agreement or partnership
agreement, and all amendments thereto.

 

"Person" means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

 

"Purchaser" shall have the meaning set forth in the Preamble.

 

"SEC" means the United States Securities and Exchange Commission.

 

"Securities" means the Notes, the Conversion Shares, the Warrants and the
Warrant Shares.

 

"Securities Act" means the Securities Act of 1933, as amended.

 

"Subsidiary" of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person's other Subsidiaries. Unless otherwise qualified, all
references to a "Subsidiary" or to "Subsidiaries" in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.

 

"Transaction Documents" means the Purchase Agreement, the Notes and the
Warrants.

 

"Warrants" means the warrants, substantially in the form of Exhibit B hereto,
issued or issuable upon conversion of the Notes.

 

"Warrant Holder" or "Warrantholder" means the registered holder or holders of
the Warrants or any related Warrant Shares.

 

 

 



 3 

 

 

"Warrant Shares" means Shares of Common Stock issued or issuable upon exercise
of the Warrants.

 

The Company and Purchaser agree as follows:

 

Section 1.     Purchase and Sale of the Notes.

 

1.1           Issuance of the Notes. Subject to the terms and conditions of this
Agreement, the Company agrees to sell to Purchaser, and Purchaser agrees to
purchase from the Company for cash, from and after the Approval Date until and
including the Maturity Date, one or more Notes in an aggregate principal amount
of up to $5,000,000; provided, however, that no individual purchase of Notes
shall be in an amount that is less than $100,000. Either the Company or
Purchaser shall have the right to cause the sale and issuance of Notes pursuant
to this Agreement, with each Note to be sold and issued upon at least three (3)
Business Days advance written notice from the Company or Purchaser, as
applicable. Each Note sold and issued pursuant to this Agreement shall (a) be
dated as of the date of its issuance, (b) be substantially in the form of
Exhibit A hereto with the blanks appropriately completed in conformity herewith,
(c) be payable on the Maturity Date, and (d) bear interest (based on a 360-day
year counting actual days elapsed) from the date of issuance thereof until due
and payable, unless earlier prepaid in full or converted, at the rate equal to
eight percent (8.00%) per annum. All interest on each Note shall be payable in
cash on the Maturity Date or upon prepayment in full or conversion of such Note.

 

1.2             Payment of Purchase Price. The purchase price for each Note
shall be (a) equal to ninety-five percent (95.00%) of the principal amount of
the applicable Note, reflecting a five percent (5.00%) discount at issuance, and
(b) payable on the date of issuance thereof in cash by wire transfer of
immediately available funds pursuant to the Company's written instructions.

 

1.3             Multiple Closings. The Company's sale and issuance of Notes
hereunder may occur in one or more closings (each a "Closing") between the
Approval Date and the Maturity Date. Each Closing shall be subject to the
satisfaction or waiver of the conditions set forth in Section 4.1 hereof. The
parties shall reasonably agree as to the time and place for each Closing. At
each Closing, the Company shall deliver to Purchaser the Note purchased by
Purchaser, and Purchaser shall deliver the purchase price (less any agreed
deductions, including the discount contemplated by Section 1.2 hereof) by wire
transfer of immediately available funds pursuant to the Company's written
instructions.

 

Section 2.           Intentionally Omitted.

 

Section 3.           Representations and Warranties. In order to induce
Purchaser to purchase the Notes, the Company hereby represents and warrants to,
and agrees with, Purchaser and its respective successors, endorsees and assigns
that, as of the date hereof and as of the date of each Closing, that, except as
set forth in the Disclosure Reports:

 

3.1             No Default. No Event of Default and no event, condition, act or
omission to act, which with the giving of notice or the passage of time, or
both, would constitute an Event of Default, has occurred and is continuing or
will have occurred and be continuing at the time of or immediately after the
Closing Date.

 

 

 

 



 4 

 

 

3.2             Organizational Documents. Each of the Company and its
Subsidiaries has delivered or made available to Purchaser an accurate and
complete copy of its Organizational Documents and all amendments thereto.

 

3.3             Existence and Qualification. Each of the Company and its
Subsidiaries is a corporation, limited liability company or limited partnership
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation. Each of the Company and its Subsidiaries is duly
qualified to do business and in good standing as a foreign entity in each
jurisdiction where its failure to so qualify or be in good standing as a foreign
entity could reasonably be expected to have a material adverse effect on the
business, operations, properties or financial condition of the Company and its
Subsidiaries, taken as a whole, or the ability of the Company and its
Subsidiaries, taken as a whole, to perform their obligations under the
Transaction Documents (a "Material Adverse Effect").

 

3.4             Power and Authority. Each of the Company and its Subsidiaries
has all necessary corporate, limited liability company or partnership power and
authority necessary to own, operate or lease its properties and assets and to
conduct its business as now conducted by it. The Company has all necessary
corporate power and authority necessary to borrow under the Purchase Agreement
and to issue the Notes and, upon the conversion thereof, the Warrants, and to
execute, deliver and perform the Transaction Documents to which it is a party.
The Company has taken all corporate action required to authorize the borrowings
under the Purchase Agreement, the issuance of the Notes and, upon the conversion
thereof, the Warrants, and the execution, delivery and performance of the
Transaction Documents to which it is a party.

 

3.5             Due Execution and Delivery. The Company has duly executed and
delivered each of the Transaction Documents to which it is a party. The
certificates representing the Notes have been, and upon conversion of the Notes
the Warrants will be, duly and properly executed and delivered.

 

3.6             Consents: Governmental Approvals. No consent or approval of any
person, firm or corporation, and no consent, license, approval or authorization
of, or registration, filing or declaration with, any governmental authority,
bureau or agency is required to be obtained or made by or on behalf of the
Company or any of its Subsidiaries in connection with the issuance of the Notes
or the Warrants, the execution, delivery or performance of any of the
Transaction Documents or the completion of the transactions contemplated
thereby, except for the approval of the Board of Directors of the Company and
the approval of the managers or general partners of the Subsidiaries, as
applicable, the approval of the stockholders of the Company and the approval of
the members or the limited partners of the Subsidiaries, as applicable, each of
which shall have been obtained or made prior to the Closing Date.

 

3.7             Binding Effect. Each of the Transaction Documents to which the
Company is a party is its legal, valid and binding obligation, enforceable
against the Company in accordance with its terms.

 

 

 

 



 5 

 

 

3.8             Absence of Conflicts. The issuance of the Notes and the Warrants
by the Company, and the execution, delivery and performance of the Transaction
Documents by the Company do not and will not (a) conflict with or violate any
provision of the Organizational Documents of the Company or the Subsidiaries,
(b) conflict with or result in a violation, breach or default by the Company or
any of its Subsidiaries under (i) any provision of any existing statute, law,
rule or regulation binding on it or any order, judgment, award, decree, license
or authorization of any court or governmental instrumentality, authority, bureau
or agency binding on it, or (ii) any mortgage, indenture, lease or other
contract, agreement, instrument or undertaking to which it is a party or will be
a party immediately after the Closing Date, or by which or to which it or any of
its property or assets is now or immediately after the Closing Date will be
bound or subject, or (c) result in the creation or imposition of any lien,
encumbrance or other charge on any of its properties or assets, except for liens
permitted by Section 6.1 or liens in favor of Purchaser created by the Purchase
Agreement and Transaction Documents, except in the case of clause (b) for
violations, breaches or defaults that would not reasonably be expected to have a
Material Adverse Effect.

 

3.9             Litigation. No litigation, proceedings or investigations of or
before any court, arbitrator or governmental authority are currently pending or
threatened against Company or any of its Subsidiaries or pending or threatened
against any other person, firm or corporation, which (a) question the validity
or the enforceability of, or otherwise seek to restrain the performance of, any
of the Transaction Documents or any actions taken or to be taken thereunder, (b)
in any one case are material, or (c) in the aggregate are reasonably likely to
have a Material Adverse Effect.

 

3.10         No Defaults: Adverse Changes. Neither the Company nor any of its
Subsidiaries is, or immediately after the Closing Date will be, in default under
or in violation of (a) its Organizational Documents, (b) any agreement or
instrument to which it is a party or will then be a party, (c) any statute,
rule, writ, injunction, judgment, decree, order or regulation of any court or
governmental authority having jurisdiction over it, or (d) any license, permit,
certification or approval requirement of any customer, supplier, governmental
authority or other person, in any way that, in the case of (b), (c) or (d)
above, could reasonably be expected to have a Material Adverse Effect. There is
no proposed legislative or regulatory change, any threatened or pending
revocation of any license or right to do business with respect to the Company or
any of its Subsidiaries, or any threatened or pending labor trouble,
condemnation, requisition or embargo that could reasonably be expected to have a
Material Adverse Effect.

 

3.11         Financial Statements. Purchaser has been furnished with the audited
consolidated financial statements of the Company and its Subsidiaries for the
most recently competed fiscal year as required by Section 5.1.1 and the
unaudited consolidated financial statements of the Company and its Subsidiaries
for the most recently competed fiscal quarter as required by Section 5.1.2. Such
financial statements have been prepared in accordance with GAAP, consistently
applied, and fairly present the financial condition and the results of
operations of the Company and its Subsidiaries, as the case may be, subject, in
the case of interim financial statements, to (a) year-end adjustments, which
individually and in the aggregate will not be materially adverse, and (b) the
absence of footnotes.

 

Section 4.           Conditions Precedent. The obligation of Purchaser to
purchase Notes hereunder at each Closing shall be subject to the satisfaction of
each of the following conditions precedent on the date of such Closing:

 

 

 

 



 6 

 

 

4.1            Representations. All representations and warranties made in
Section 3 of this Agreement and in any other agreement, certificate or
instrument furnished to Purchaser in connection herewith, shall be true and
correct with the same force and effect as though such representations and
warranties had been made at the time of, and immediately after giving effect to,
the sale of the Notes on the Closing Date.

 

4.2             No Default. At the time of and immediately after giving effect
to the sale of the Notes on the Closing Date there shall exist no Event of
Default and no condition, event or act that, with the giving of notice or lapse
of time, or both, would constitute such an Event of Default.

 

4.3             No Adverse Change. There shall have been (a) since the most
recently competed fiscal year, no material adverse change in the assets,
business, operations, properties or financial condition of the Company and its
Subsidiaries, taken as a whole, (b) no material adverse change or disruption in
the financial markets, the capital markets or the industries of the Company and
its Subsidiaries that could affect the Company or Purchaser, and (c) no
litigation commenced which, if successful, could reasonably be expected to have
a Material Adverse Effect or which would in any way interfere with the
transactions contemplated by this Agreement.

 

4.4             Additional Documents. Purchaser shall have received all such
other agreements, documents, instruments, approvals, certificates, opinions and
information as Purchaser shall reasonably request in connection with this
Agreement, the Notes, the Warrants, the other Transaction Documents and the
transactions herein and therein contemplated, including, without limitation,
those specified in the list of closing documents delivered by Purchaser to the
Company, all of which shall be in form and substance reasonably satisfactory to
Purchaser and its counsel.

 

Section 5.          Affirmative Covenants. The Company covenants and agrees that
it will:

 

5.1             Financial Statements and Information. Furnish or cause to be
furnished to Purchaser the following financial statements and information:

 

5.1.1       As soon as available, but in any event within ninety (90) days after
the close of each fiscal year of the Company, audited consolidated and unaudited
consolidating balance sheets of the Company and of each of its Subsidiaries as
of the close of such fiscal year, and audited consolidated and unaudited
consolidating statements of income and retained earnings and cash flows of the
Company and of each of its Subsidiaries for such fiscal year, together with (a)
copies of the reports and certificates relating thereto of independent certified
public accountants of recognized standing selected by the Company and reasonably
satisfactory to Purchaser, (b) such accountants' letter to management relating
to such financial statements, and (c) a report of the chief executive officer or
the chief financial officer of the Company containing management's discussion
and analysis of the Company's financial condition, results of operations and
affairs for such year.

 

 

 

 



 7 

 

 

5.1.2        As soon as available but in any event within forty-five (45) days
after the close of each quarter of each fiscal year of the Company, unaudited
consolidated and consolidating balance sheets of the Company and of each of its
Subsidiaries as of the last day of such quarter and unaudited consolidated and
consolidating statements of income and retained earnings and cash flows of the
Company and of each of its Subsidiaries for such quarter and for the period from
the beginning of the fiscal year to the end of such quarter, each such balance
sheet and statement of income and retained earnings and changes in financial
position to be certified by the chief executive officer and the chief financial
officer of the Company, in his individual capacity, as fairly presenting in all
material respects the financial condition and results of operation of the
Company or such Subsidiary, provided that any such certificate may state that
the accompanying balance sheet and statements are subject to normal year-end
adjustments.

 

5.2            Corporate Existence and Business. Maintain, and cause each
Subsidiary to maintain, its separate corporate, limited liability company or
partnership existence, as applicable, and its qualification and good standing in
all States in which the failure to so qualify or be in good standing could
reasonably be expected to have a Material Adverse Effect; and carry on business
of the same general types presently conducted by it.

 

5.3             Insurance. Maintain, and cause each Subsidiary to maintain,
insurance to such extent and covering such risks as shall be required by law or
by any agreement to which the Company or such Subsidiary is a party, and in any
event, insurance with such limits and covering such risks as is customary for
companies engaged in the same or a similar business in the same general areas,
and cause each such policy to be endorsed to provide Purchaser at least thirty
(30) days' prior written notice of any cancellation, non-renewal or amendment.
Promptly give notice to Purchaser of any cancellation or lapse in coverage of
any policy of insurance maintained by the Company or any Subsidiary

 

5.4             Access to Properties and Information. (a) Provide and cause its
Subsidiaries to provide such information concerning the operations of the
Company and of its Subsidiaries as Purchaser may from time to time reasonably
request in writing; (b) upon reasonable advance notice permit, and cause each
Subsidiary to permit, representatives of Purchaser full and free access during
normal business hours to its management personnel, properties, books and
records, allow and cause each Subsidiary to allow the members of its management
to discuss the affairs, finances and business of the Company and such Subsidiary
with Purchaser, and permit and cause each Subsidiary to permit Purchaser to
consult with and advise its directors and officers on the management of its
business; and (c) upon request by a Purchaser, direct, and cause each Subsidiary
to direct, its independent accountants to discuss the affairs, finances and
business of the Company and its Subsidiaries with Purchaser.

 

5.5             Notices. Promptly give notice to Purchaser of (a) any
litigation, proceeding, investigation or claim that relates in whole or in part
to this Agreement or any of the Notes and the Warrants, (b) any litigation,
proceeding, investigation or claim against or, after the Company becomes aware
of the same, affecting the Company or any Subsidiary that can reasonably be
expected to materially adversely affect the financial condition or business of,
or to result in a material liability of or judgment or order against, the
Company and its Subsidiaries (taken as a whole), whether or not covered by
insurance, or (c) the occurrence or claimed occurrence of an Event of Default
specified in Section 7. The Company shall furnish to Purchaser from time to time
all information that Purchaser shall reasonably request with respect to the
status of any such litigation, proceeding, investigation or claim to which the
Company or any Subsidiary is a party.

 

 



 8 

 

 

 

5.6             Obligations. Pay, discharge or otherwise satisfy, and cause each
Subsidiary to pay, discharge or otherwise satisfy, all its obligations and
liabilities, whether for labor, materials, supplies, services or anything else,
before they become delinquent, except to the extent that (a) appropriate
reserves therefor have been provided on its books and the validity or amount of
such liability or obligation is being contested in good faith and by appropriate
proceedings, and (b) the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

 

5.7             Maintenance of Property. Maintain, keep and preserve, and cause
each Subsidiary to maintain, keep and preserve, all of its properties used or
useful in its business in good repair, working order and condition (ordinary
wear and tear excepted) and from time to time make all necessary and proper
repairs, renewals, replacements and improvements thereto; and maintain, preserve
and protect all licenses, copyrights, patents and trademarks owned or held under
license and material to the business of the Company or any Subsidiary (excluding
any owned by suppliers of the Company and its Subsidiaries).

 

5.8             Maintenance of Records. Keep and cause its Subsidiaries to keep
proper books of record and account in which full, true and correct entries will
be made, in accordance with generally accepted accounting principles, of all
dealings or transactions of or in relation to the business and affairs of the
Company and its Subsidiaries.

 

5.9             Compliance with Applicable Law. Comply, and cause each
Subsidiary to comply, with each statute, law, rule, regulation, order or other
governmental requirement, noncompliance with which (in any one instance or in
the aggregate) is reasonably likely to materially and adversely affect (a) the
business, operations, property or financial condition of the Company and its
Subsidiaries taken as a whole, or (b) the Company's ability to perform its
obligations under the Transaction Documents.

 

5.10         Further Assurances. Execute and deliver or cause to be executed and
delivered such further instruments and do or cause to be done such further acts
as may be reasonably necessary to carry out this Agreement.

 

Section 6.          Negative Covenants. The Company covenants and agrees that it
will not:

 

6.1          Liens and Encumbrances. Contract, create, incur, assume or suffer
to exist, or permit any of its Subsidiaries to contract, create, incur, assume
or suffer to exist, any mortgage, pledge, security interest, lien or other
charge or encumbrance of any kind (including the charge upon property purchased
under any conditional sale or other title retention agreement) upon or with
respect to any of its or their property or assets, whether now owned or
hereafter acquired, except:

 

6.1.1        Liens in connection with worker's compensation, unemployment
insurance or other social security or similar obligations;

 

 

 



 9 

 

 

6.1.2        Deposits or pledges securing the performance of bids, tenders,
contracts (other than deposits of cash to secure the payment of money by the
Company or any of its Subsidiaries), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature made in the ordinary course of
business;

 

6.1.3        Mechanics', carriers', landlords', warehousemen's, workers',
materialmen's or other like liens arising in the ordinary course of business
with respect to obligations which are not due or which are being contested in
good faith;

 

6.1.4       Liens for truces, assessments, levies or governmental charges
imposed upon the Company or its Subsidiaries or their respective properties,
operations, income, products or profits, which shall not at the time be due or
payable or if the validity thereof is being contested in good faith by
appropriate proceedings;

 

6.1.5        Reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions and other similar title exceptions or
encumbrances affecting real property which do not materially detract from the
value of the property affected or materially interfere with the ordinary conduct
of the business of the Company or any Subsidiary;

 

6.1.6        Attachment, judgment and other similar liens arising in connection
with court proceedings, provided that the execution or other enforcement thereof
is effectively stayed (including stays resulting from the filing of an appeal)
within sixty (60) days and the claims secured thereby are being contested in
good faith by appropriate proceedings;

 

6.1.7       Capital lease obligations or security interests securing purchase
money indebtedness not otherwise prohibited hereunder, provided that such
security interests do not extend or attach to assets other than those acquired
with the proceeds of such indebtedness;

 

6.1.8 Leases of real property; and

 

6.1.9 Liens existing on the date hereof and set forth in the Disclosure Reports.

 

6.2             Loans. Lend money or credit, or make or permit to be outstanding
loans or advances, to any person, firm or corporation or other enterprise, or
permit any Subsidiary to lend, make or permit any of the foregoing, except (a)
loans or advances in the nature of deposits or prepayments to subcontractors,
suppliers and others in the ordinary course of business, (b) loans or advances
between Subsidiaries and the Company, between Subsidiaries, and (c) loans or
advances to employees, not exceeding $10,000 in the aggregate at any one time
outstanding.

 

6.3             Liquidation or other Disposition of Business. Except in
connection with any merger or consolidation of the Company with one or more of
its Subsidiaries or the Subsidiaries with one or more other Subsidiaries, (a)
wind up, liquidate its affairs or dissolve, or permit any Subsidiary to do so;
enter into any transaction of merger or consolidation or permit any Subsidiary
to do so, or (b) convey, sell, lease or otherwise dispose of all or (except
inventory sold in the ordinary course of business) any substantial part of its
assets or properties, or permit any Subsidiary to do so.

 

 

 

 



 10 

 

 

6.4             Indebtedness. Directly or indirectly create, incur or assume, or
otherwise be, become or remain liable on, or permit any Subsidiary to do so, any
indebtedness for borrowed money or the deferred purchase price of property, any
other liability evidenced by bonds, debentures, notes or similar instruments, or
under leases required to be capitalized in accordance with GAAP, except for
indebtedness evidenced by the Notes or otherwise contemplated by this Agreement.

 

6.5             Affiliates. Purchase, acquire or lease any property from, or
sell, transfer or lease any property to, or permit any Subsidiary to do so, any
Affiliate except (a) in transactions which are on terms comparable in all
material respects to the terms which would prevail in an arm's-length
transaction between unaffiliated third parties, and (b) in transactions between
the Company and any Subsidiary, or between Subsidiaries, not otherwise
prohibited by this Agreement.

 

6.6             ERISA. Terminate or withdraw, or permit any Subsidiary to
terminate or withdraw, from any plan defined in Section 4021(a) of ERISA in
respect of which the Company or any Subsidiary is an "employer" or a
"substantial employer" as defined in Sections 3(5) and 4001(a)(2) of ERISA,
respectively, so as to result in any material liability of the Company or any of
its Subsidiaries to the PBGC pursuant to Subtitle A of Title IV of ERISA or
material liability of the Company or any of its Subsidiaries to such plan;
engage, or permit any Subsidiary to engage, in any "prohibited transaction" (as
defined in Section 4975 of the Code) involving any such plan which would result
in a material liability for an excise tax or civil penalty in connection
therewith; incur or suffer to exist, or permit any Subsidiary to incur or suffer
to exist, any material "accumulated funding deficiency" (as defined in Section
302 of ERISA), whether or not waived, involving any such plan; incur, or permit
any Subsidiary to incur, any withdrawal liability in connection with a "complete
withdrawal" or a "partial withdrawal", as defined in Sections 4203 and 4205,
respectively, of ERISA, with respect to any multiemployer plan as defined in
Section 3(37) of ERISA; establish, or permit any Subsidiary to establish, any
new employee pension benefit plans; or increase or permit any Subsidiary to
increase the benefits under any employee pension benefit plans.

 

Section 7.          Events of Default. In the event that:

 

7.1             The Company fails to pay (a) any principal of any Note when such
amount becomes due in accordance with the terms thereof, or (b) any interest on
any Note or any other payment of money required to be made to any of Purchaser
hereunder, within three (3) days after such amount becomes due in accordance
with the terms hereof; or

 

7.2             Any representation or warranty made to Purchaser in this
Agreement or in any certificate, agreement or instrument executed and delivered
to Purchaser by the Company or any Subsidiary or by its accountants or officers
pursuant to this Agreement is false, inaccurate or misleading in any material
respect on the date as of which made; or

 

7.3            (a) the Company defaults in the performance of any term,
covenant, agreement, condition, undertaking or provision of Section 6 hereof, or
(b) the Company defaults in the performance of any other term, covenant,
agreement, condition, undertaking or provision of this Agreement, any of the
Notes or any other agreement or instrument executed and delivered to any of
Purchaser (or their agent) by the Company as provided in this Agreement or in
connection with the transactions contemplated in this Agreement, and such
default is not cured or waived within thirty (30) days after the Company
receives notice of such default from Purchaser or from a third party; or

 

 

 

 



 11 

 

 

7.4            the Company fails to pay any principal of or interest on any of
its other material indebtedness for a period longer than the grace period, if
any, provided for such payment; or

 

7.5            a Change of Control Transaction occurs; or

 

7.6            (a) One or more final judgments, decrees or orders shall be
entered against the Company or any Subsidiary involving in the aggregate a
liability (not fully covered by insurance other than applicable deductibles) of
$100,000 or more and all such judgments, decrees or orders shall not have been
vacated, paid or discharged, dismissed, or stayed or bonded pending appeal (or
other contest by appropriate proceedings) within sixty (60) days from the entry
thereof, (b) pursuant to one (I) or more judgments, decrees, orders, or other
proceedings, whether legal or equitable, any warrant of attachment, execution or
other writ is levied upon any property or assets of the Company or any
Subsidiary and is not satisfied, dismissed or stayed (including stays resulting
from the filing of an appeal) within sixty (60) days, (c) all or any substantial
part of the assets or properties of the Company or any Subsidiary are condemned,
seized or appropriated by any government or governmental authority, or (d) any
order is entered in any proceeding directing the winding up, dissolution or
split-up of the Company or any Subsidiary; or

 

7.7            (a) Any event occurs of a type described in Section 4043(b) of
ERISA with respect to, or any proceedings are instituted by the PBGC to have a
trustee appointed to administer or to terminate, any plan referred to in Section
6.6 hereof, of the Company or any Subsidiary, which event or institution of
proceedings is, in the reasonable opinion of Purchaser, reasonably likely to
result in a termination of such plan and to have a material adverse effect upon
the business, operations, assets or financial condition of the Company and its
Subsidiaries as a consolidated entity, or (b) a trustee shall be appointed by a
United States District Court to administer any such plan with vested unfunded
liabilities that are material in relation to the business operations, assets or
financial condition of the Company and its Subsidiaries as a consolidated
entity; or

 

7.8             The Company (a) commences any case, proceeding or other action
(i) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (ii) seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or any substantial part of
its assets, or (b) is the debtor named in any other case, proceeding or other
action of a nature referred to in clause (a) above which (i) results in the
entry of an order for relief or any such adjudication or appointment or (ii)
remains undismissed, undischarged or unbonded for a period of sixty (60) days,
or (c) takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence to, any order, adjudication or appointment of a
nature referred to in clause (a) or (b) above, or (d) shall generally not be
paying, shall be unable to pay, or shall admit in writing its inability to pay
its debts as they become due, or (e) shall make a general assignment for the
benefit of its creditors; or

 

 

 

 



 12 

 

 

7.9             On or at any time after the Closing Date (a) any of the
Transaction Documents for any reason, other than a partial or full release in
accordance with the terms thereof, ceases to be in full force and effect or is
declared to be null and void, or (b) the Company contests the validity or
enforceability of any Transaction Document in writing or denies that it has any
further liability under any Transaction Document to which it is party, or gives
notice to such effect;

 

then, and in any such event (an "Event of Default"), (x) if such event is of the
type described in Section 7.8, the Notes shall automatically become due and
payable, or (y) in any other such event, and at any time thereafter, if such
event shall then be continuing, subject to the provisions of Section 8,
Purchaser may, by written notice to the Company, declare due and payable the
principal of, and interest on, the Notes held by Purchaser, whereupon the same
shall be immediately due and payable. In the event that any of the Notes becomes
or is declared due and payable prior to its stated maturity, the same shall
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived.

 

Section 8.           Effectiveness of Covenants: Consents.

 

8.1             Effectiveness of Covenants. The covenants contained in this
Agreement shall continue in full force and effect until the Notes and all other
indebtedness outstanding under this Agreement are paid in full whereupon they
shall terminate and be of no further force or effect, except that the covenants
enumerated in the next sentence shall continue in full force and effect with
respect to Purchaser holding Warrants and Warrant Shares after the payment of
the Notes and such other indebtedness. Any holder of Warrants or Warrant Shares
who does not also hold a Note shall be deemed a Purchaser hereunder with respect
to such holder's ownership of Warrants or Warrant Shares solely for the purposes
of Sections 5.1.1, 5.1.2, 5.4, 5.5, 6.5, 8, 9, 10, 11, and 12.

 

8.2             Consents and Waivers. Any provision in this Agreement to the
contrary notwithstanding, with the written consent of Purchaser, the Company may
be relieved from the effect of any Event of Default or from compliance with any
covenant, agreement or undertaking contained herein or in any instrument
executed and delivered as herein provided, except the provisions for the payment
or prepayment of the Notes, and the provisions of the Warrants.

 

Section 9.           Investment Representation. Purchaser acknowledges (a) that
the Notes and the other Securities being acquired by Purchaser are not being and
will not be registered under the Securities Act on the ground that the issuance
thereof is exempt from registration under Section 4(2) of the Securities Act as
not involving any public offering, and (b) that the Company's reliance on such
exemption is predicated in part on the representation hereby made to the Company
by Purchaser that it is an "accredited investor" within the meaning of
Regulation D promulgated under the Securities Act, and is acquiring the Notes
and the other Securities for investment for its own account, with no present
intention of dividing its participation with others or reselling or otherwise
distributing the same, subject, nevertheless, to any requirement of law that the
disposition of its property shall at all times be within its control. Purchaser
is not aware of any particular occasion, event or circumstance upon the
occurrence or happening of which it intends to dispose of the Notes or other
Securities.

 

 



 13 

 

 

Section 10.          Transfers; Replacement of Notes.

 

10.1           Transfers. Purchaser shall be entitled to assign and transfer all
or any part of its Notes or Warrants, or any interest or participation therein,
and its related rights under this Agreement; and upon the assignment or transfer
by Purchaser of all or any part of its Notes or Warrants or its interest therein
(except in public offering registered under the Securities Act, or a sale
pursuant to Rule 144 thereunder), the term "Purchaser" as used herein shall
thereafter include, to the extent of the interest so assigned or transferred,
the assignee or transferee of such interest.

 

10.2         Issuance of New Notes. The Company will at any time, at its
expense, at the request of a holder of a Note, and upon surrender of such Note
for such purpose, issue a new Note or Notes in exchange therefor, payable to the
order of the holder or such person or persons as may be designated by such
holder, dated the last date to which interest has been paid on the surrendered
Note, or, if such exchange shall take place prior to the due date of the first
interest payment, the date of issuance of such original Note, in such
denominations as may be requested, in an aggregate principal amount equal to the
unpaid principal amount of the Note so surrendered and substantially in the form
of such Note with appropriate revisions. Upon such exchange the term ''Note" as
used herein shall include such new Note or Notes.

 

10.3         Replacement of Notes. Upon receipt of evidence satisfactory to the
Company of the loss, theft, destruction or mutilation of any Note and, if
requested in the case of any such loss, theft or destruction, upon delivery of
an indemnity bond or other agreement or security reasonably satisfactory to the
Company, or, in the case of any such mutilation, upon surrender and cancellation
of such Note, the Company will issue a new Note, of like tenor and amount and
dated the date to which interest has been paid, in lieu of such lost, stolen,
destroyed or mutilated Note; provided, however, if any Note of which Purchaser,
its nominee, or any of its partners is the holder is lost, stolen or destroyed,
the affidavit of an authorized partner or officer of the holder setting forth
the circumstances with respect to such loss, theft or destruction shall be
accepted as satisfactory evidence thereof, and no indemnification bond, or other
security shall be required as a condition to the execution and delivery by the
Company of a new Note in replacement of such lost, stolen or destroyed Note
other than the holder's written agreement to indemnify the Company.

 

Section 11.          Judicial Proceedings.

 

11.1 Each of the parties hereto irrevocably and unconditionally agrees to be
subject to the exclusive jurisdiction of any Arizona State or Federal court
sitting in the City of Phoenix over any suit, action or proceeding arising out
of or relating to this Agreement or any of the Notes, Warrants or other
Transaction Documents. To the fullest extent it may effectively do so under
applicable law, the Company irrevocably waives and agrees not to assert, by way
of motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

 

 



 14 

 

 

11.2           The Company agrees, to the fullest extent they may effectively do
so under applicable law, that a judgment in any suit, action or proceeding of
the nature referred to in Section 11.1 brought in any such court shall, subject
to such rights of appeal on issues other than jurisdiction as may be available,
be conclusive and binding upon the Company and may be enforced in the courts of
the United States of America or the State of Arizona (or any other courts to the
jurisdiction of which the Company is or may be subject) by a suit upon such
judgment.

 

11.3          Each of the parties hereto hereby irrevocably and unconditionally
agrees (1) to the extent such party is not otherwise subject to service of
process in the State of Arizona, to appoint and maintain an agent in the State
of Arizona as such party's agent for acceptance of legal process, and (2) that,
to the fullest extent permitted by applicable law, service of process may also
be made on such party by prepaid certified mail with a proof of mailing receipt
validated by the United States Postal Service constituting evidence of valid
service, and that service made pursuant to (1) or (2) above shall, to the
fullest extent permitted by applicable law, have the same legal force and effect
as if served upon such party personally within the State of Arizona.

 

11.4         Nothing in this Section 11 shall affect the right of any of
Purchaser to serve process in any manner permitted by law, or limit any right
that any of Purchaser may have to bring proceedings against the Company in the
courts of any jurisdiction or to enforce in any lawful manner a judgment
obtained in one (1) jurisdiction in any other jurisdiction.

 

11.5         THE COMPANY HEREBY EXPRESSLY WAIVES ANY RIGHTS IT MAY HAVE NOW OR
HEREAFTER TO A JURY TRIAL IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE NOTES, THE WARRANTS OR THE OTHER
TRANSACTION DOCUMENTS.

 

11.6         Upon breach or default by the Company with respect to any
obligation hereunder, under the Notes, the Warrants or other Transaction
Documents, Purchaser (or their agents) shall be entitled to protect and enforce
their rights at law, or in equity or by other appropriate proceedings for
specific performance of such obligation, or for an injunction against such
breach or default, or in aid of the exercise of any power or remedy granted
hereby or thereby or by law.

 

Section 12.          Miscellaneous.

 

12.1           Notices. All notices, requests, demands or other communications
to or upon the respective parties hereto shall be in writing and shall be deemed
to have been given or made, and all financial statements, information and the
like required to be delivered hereunder shall be deemed to have been delivered,
five (5) days after deposited in the mails, registered or certified with postage
prepaid, addressed to the Company at 6240 McLeod Drive, Suite 120, Las Vegas,
Nevada 89120, Attn: Accounting Department, and to Purchaser at 535 Burleigh
Private, Ottawa Ontario K1J 1J9, Canada, or to such other address as any of them
shall specify in writing to the other. No or method of giving notice is hereby
precluded. Upon the reasonable request of Purchaser, the Company will deliver to
Purchaser, at the Company's expense, additional copies of all financial
statements, information and the like required hereunder.

 

 

 

 



 15 

 

 

12.2         Cumulative Remedies. Etc. No failure or delay on the part of any of
Purchaser in exercising any right, power or privilege hereunder, and no course
of dealing between the Company and Purchaser, or any of them, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude the simultaneous or later exercise of any other
right, power or privilege. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which Purchaser, or any
of them, would otherwise have. No notice to or demand on the Company in any case
shall entitle the Company to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of Purchaser, or any of
them, to take any other or further action in any circumstances without notice or
demand.

 

12.3          No Oral Changes; Assignment; Survival of Representations. This
Agreement may not be changed or terminated orally. This Agreement shall be
binding upon the Company and Purchaser and its successors and assigns. Neither
the Company nor Purchaser shall not make any assignment of its rights under this
Agreement, the Notes, the Warrants or other Transaction Documents or subject
this Agreement, the Notes, the Warrants or other Transaction Documents or its
rights hereunder to any lien or security interest of any kind whatsoever; and
any such assignment, lien or security interest shall be absolutely void and
unenforceable as against Purchaser. All agreements, representations and
warranties made herein or in writing otherwise in connection herewith shall
survive the issuance of the Notes and the Warrants.

 

12.4          Expenses. Each of the parties hereto agrees to pay all of its
expenses arising in connection with the negotiation, preparation, execution,
delivery, administration, exercise of rights under and enforcement of, and any
amendment, supplement or modification to, or waiver of any provision of, this
Agreement, the Notes, the Warrants, and the Transaction Documents, including
without limitation all documentary, stamp and similar taxes and assessments, all
recording and filing fees and taxes charged by any governmental authority.

 

12.5          GAAP. All calculations after the Closing Date shall be made and
all financial statements and data generated after the Closing Date and required
hereby shall be prepared in accordance with GAAP (as in effect at the date of
preparation) consistently applied, except as otherwise expressly provided
herein.

 

12.6          Indemnification Generally. The Company and the Subsidiaries
(collectively "Indemnifying Parties") agree to indemnify and hold harmless
Purchaser, their respective Affiliates, partners, subsidiaries, directors,
officers, employees, agents and representatives (collectively, the "Indemnified
Parties") to the maximum extent permitted by law, from and against any and all
liability (including, without limitation, reasonable legal fees incurred in
defending against any such liability) under, arising out of or relating to this
Agreement, the Notes, the Warrants and the other Transaction Documents, the
transactions contemplated hereby or thereby or in connection herewith or
therewith, and all action or failures to act and the transactions contemplated
thereby, including (to the maximum extent permitted by law) any liability
arising under Federal or state securities laws, except to the extent such
liability shall result from any act or omission on the part of the Indemnified
Parties constituting willful misconduct or gross negligence or the inaccuracy of
representations in Section 9. The rights and obligations of the Indemnifying
Parties under this Section 12.6 shall survive and continue to be in full force
and effect notwithstanding the Notes not having been purchased, the repayment of
the Notes, the expiration or repurchase of the Warrants or Warrant Shares and
the termination of this Agreement. The Indemnifying Parties shall not be liable
to the Indemnified Parties for any punitive, exemplary or consequential damages
as a result of the transactions contemplated by this Agreement or the
Transaction Documents.

 

 

 

 



 16 

 

 

12.7         Governing Law. This Agreement shall be governed by and construed in
accordance with the Jaws of the State of Nevada, without regard to principles of
conflict of laws. The parties hereto hereby declare that it is their intention
that this Agreement shall be regarded as made under the laws of the State of
Nevada and that the laws of said State shall be applied in interpreting its
provisions in all cases where legal interpretation shall be required.

 

12.8         Execution of Agreement. This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. This Agreement may
be executed by the parties' exchange of signature pages via facsimile, pdf or
similar electronic transmission, and any executed signature pages exchanged in
such fashion shall be deemed originals for all purposes.

 

12.9         Public Announcements. None of the parties hereto shall issue any
press release or other public statement concerning the transactions provided for
in this Agreement without the prior consent of the other parties, except to the
extent required by applicable law, regulation or legal process.

 

12.10         Captions: Gender. The descriptive headings of the Sections of this
Agreement are inserted for convenience only and shall not affect the meaning,
construction or interpretation of any of the provisions hereof. The use of the
masculine form of a pronoun shall be deemed, where appropriate, to include the
masculine and feminine forms of such pronoun.

 

12.11          Legends. Certificates evidencing the Securities issued upon any
conversion of the Notes and/or exercise of the Warrants shall bear the following
restrictive legend, in addition to any other legends determined to be necessary
or appropriate in the Company's reasonable discretion:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND 1N ACCORDANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT.

 

 

 

 



 17 

 

 

12.12      NASDAQ and Stockholder Approval Matters. The Company covenants and
agrees to use commercially reasonable efforts to obtain, as promptly as
practicable, any approvals of the Company's stockholders required under the
Company's Organizational Documents, applicable law and/or the listing rules and
regulations of the NASDAQ Capital Market in connection with the transactions
contemplated by this Agreement. Following such approval (if obtained via written
consent in compliance with the Company's Organizational Documents and applicable
law), the Company covenants and agrees to use commercially reasonable efforts to
file with the SEC, as promptly as practicable, an Information Statement on
Schedule 14C describing this Agreement and the transactions contemplated hereby.
The parties acknowledge and agree that Purchaser shall not be entitled to
convert any Notes, or exercise any Warrants, into shares of Common Stock, unless
and until (a) any required stockholder approvals are obtained and (b) the time
period prescribed by Rule 14c-2 promulgated under the Exchange Act has expired.
Without limiting the generality of the foregoing, unless and until stockholder
approval of the transactions contemplated by this Agreement is obtained by the
Company, in no event shall Purchaser be entitled to convert any Notes, or
exercise any Warrants, to the extent that any such conversion or exercise would
result in Purchaser acquiring in such transactions a number of shares of Common
Stock exceeding 19.99% of the number of shares of Common Stock issued and
outstanding immediately prior to the Effective Date. Purchaser shall not be
entitled to vote any shares of Common Stock acquired by it pursuant to this
Agreement or the other Transaction Documents in connection with any such
stockholder approval sought by the Company.

 

12.13     Anti-Dilution. If, within the two (2)-year period following the
issuance of any Note, the Company issues shares of its capital stock in
connection with a financing or an acquisition of, or merger or consolidation
with, another entity ("New Shares") at a price that is less than the applicable
conversion price or exercise price actually paid by Purchaser for any Conversion
Shares or Warrant Shares obtained pursuant to such Note (or the Warrant issuable
upon conversion of such Note), as applicable ("New Price"), then within ten (10)
Business Days of such issuance, Purchaser shall be issued, without payment of
any additional consideration, additional shares of Common Stock so that such new
shares when combined with the Conversion Shares and/or Warrant Shares issued to
Purchaser upon conversion of the applicable Notes and/or exercise of the
applicable Warrants would equal the number of shares of Common Stock Purchaser
would have received had the applicable conversion price and/or exercise price
been the New Price. Notwithstanding the foregoing, the New Price may not be less
than $0.70 per share. Notwithstanding the foregoing or anything in this
Agreement to the contrary, the following shall not be considered "New Shares"
for purposes of this Section 12.13 (collectively, the "Excluded Issuances" and
each an "Excluded Issuance"):

 

12.13.1      shares of capital stock issued upon conversion of, or exchange for,
any outstanding {a) shares of any preferred stock, (b) options, or (c)
securities of the Company convertible into or exercisable for shares of the
Company's, in all cases that are outstanding as of the First Closing Date;

 

 

 



 18 

 

 

 

12.13.2      restricted stock or options issued to directors, officers,
employees or consultants of the Company pursuant to the Company's existing stock
incentive plan or any future stock incentive plan approved by the Company's
board of directors and stockholders;

 

12.13.3       shares of Common Stock issued to officers, directors, employees,
consultants, service providers or vendors in lieu of cash payments otherwise
due;

 

12.13.4       warrants or convertible securities issued or issuable to banks,
equipment lessors, lenders or other financial institutions, or to real property
lessors or in connection with a financing; or

 

12.13.5 any securities deemed in writing to not be New Shares by Purchaser.

 

12.14      Preparation of Document/Independent Counsel. After Purchaser and the
Company negotiated among themselves, this Agreement was prepared by Snell &
Wilmer L.L.P, as legal counsel to the Company. Snell & Wilmer L.L.P. has not
acted as legal counsel to any other party, including Purchaser. Purchaser
acknowledges that it has had the opportunity to review this Agreement with its
own legal counsel.

 

[Remainder of Page Intentionally left Blank; Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 



 19 

 

 



If you are in agreement with the foregoing, please sign in the space provided
below.

 

 

COMPANY:

 

LIVEDEAL, INC., a Nevada corporation

 

 

By: /s/ Tony Isaac                            

Name:  Tony Isaac

Its: V.P. Operation

 

 

 

The foregoing is hereby accepted

and agreed to, as of the date

first above written, by Purchaser

signing below:

 

PURCHASER:

 

_______________

 

By: /s/ Tudor Minai Gavura                       

Name: Tudor Minai Gavrua

Its: Presidene

 

 

 

 

 

 

 

 

 

 

[Signature Page - Convertible Note Purchase Agreement]

 



 

 

 

 

 



 20 

 

 



EXHIBIT A

 

Form of Note

 

(See attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 A-1 

 

 



EXHIBIT B

 

Form of Warrant

 

(See attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



  B-1 

 

